ON MOTION FOR REHEARING-.
In their motion for a rehearing counsel for defendants argue that in the foregoing opinion we have treated averments of mere legal conclusions as statements of constitutive facts and thus have ignored the well-settled rule that “the allegation of a conclusion of law raises no issue.” [Mallinckrodt Chemical Works v. Neunnich, 169 Mo. l. c. 397; Vogeler v. Punch, 205 Mo. l. c. 577; Gibson v. Railroad, 225 Mo. l. c. 482.]
We think this argument proceeds from an erroneous understanding of the nature of the allegations that plaintiff “at the time of making the loan relied *68upon said notarial acknowledgment so taken by tbe said defendant Webber, and accepted same as tbe genuine affidavit of tbe said Wolf and Potes. But relying upon tbe genuineness of said acknowledgment be made said loan, and bas thereby lost the sum of four thousand dollars ($4000), with interest thereon. . . .”
That and similar allegations appearing in tbe petition should not be classed as legal conclusions but as statements of an elemental fact of plaintiff’s cause. It was incumbent on plaintiff to plead and prove not only that a false certificate was made but that be relied upon it and did not make tbe loan and part with bis money until be bad been subjected to its influence. In saying that be relied upon it, be stated a fact as distinguished from a mere conclusion.